Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Victor Jamaine Williams, Appellant                   Appeal from the 188th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 41,702-
No. 06-13-00043-CR          v.                       A). Opinion delivered by Justice Carter,
                                                     Chief Justice Morriss and Justice Moseley
State of Texas, Appellee                             participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Victor Jamaine Williams, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MAY 1, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk